DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 12 - examiner suggests amending ‘is aligned one’ to --is aligned with one--.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: lines 4 & 5 - examiner suggests amending ‘including a main body include a main body stent, a main body graft material’ to --including a main body, wherein the main body includes a main body stent and a main body graft material--, or the like.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  lines 1 & 2 - examiner suggests amending ‘a wires’ to --a plurality of wires-- or the like, or the wording that was intended/is supported by applicant’s specification; and line 2 - examiner suggests amending ‘zig-sag’ to --zig-zag--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 23-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed below under the 35 USC 112(b) subsection, there is no written support for both a ‘neck portion stent’ and ‘an insert disposed within the neck portion’.  Both limitations/terms, in view of applicant’s specification, are drawn to the same element.  Further, in claim 23, the step of ‘deploying the stent graft…such that at least a portion of the main body is in apposition with a wall of the aortic arch and the neck portion is aligned with one of the….and the subclavian artery’ when reading ‘neck portion graft material’ and ‘neck portion stent’ into the phrase ‘the neck portion’, as previously claimed to be what the ‘neck portion’ includes, is not supported by the specification since the ‘neck portion stent’ is delivered after the initial deployment of the stent graft. This is another example of why the ‘insert’ and the ‘neck portion stent’ are the same element, given claim 24 adds the step of delivering the insert within the neck portion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is deemed indefinite since it appears that the ‘insert’ that is claimed is the same component as the ‘neck portion stent’ from what examiner can find as support for such a ‘neck portion stent’ structure in the specification/drawings.  There is no support for an additional ‘insert’ or ‘stent’ to be delivered through the ‘neck portion stent’ structure that is associated with the ‘neck portion graft material’.  The only insert that is delivered through the ‘neck portion’ would read on the ‘neck portion stent’ limitation.  
Claim 27 recites the limitation "the insert graft material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

Claims 23 & 31-35 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by LaDuca et al. (US Pub. No. 2006/0155366 A1).
Regarding claim 23, LaDuca et al. disclose a method of excluding a site of an aneurysm from blood flow comprising: delivering a stent graft 2 (shown in detail in Fig. 1A) in a compressed configuration to an aortic arch of a patient (Figs. 8A-8B), the stent graft 2 including a main body 4, wherein the main body 4 includes a main body stent and a main body graft material coupled to the stent (element 2 is referred to throughout the disclosure as a ‘stent-graft’; see at least paragraph [0075]), and an aperture (opening to the lumen of branch stent-grafts 6a-c; Fig. 1A) disposed through a surface of the main body graft material, wherein the aperture includes a neck portion extending outwardly from the main body 4 (neck portions are 6a-6c), wherein the neck portion includes neck portion graft material extending from and integral with the main body graft material and a neck portion stent (all of 6a-6c are integral with the main body and are the same stent graft material; paragraph [0074]); deploying the stent graft 2 at the aortic arch by radially expanding the stent graft such that at least a portion of the main body 4 is in apposition with a wall of the aortic arch and the neck portion 6a-6c is aligned one of the brachiocephalic trunk, the left common carotid artery, and the left subclavian artery (Figs. 8A-8D).  
Regarding claim 31, LaDuca et al. further disclose wherein deploying the stent graft 2 comprises aligning the neck portion 6c with the left subclavian artery 7c (Fig. 8D).  
Regarding claim 32, LaDuca et al. further disclose wherein the stent graft 2 comprises three apertures and three neck portions 6a-6c (apertures are the opening in main body portion 4 that open into the lumens of the neck portions 6a-6c), wherein deploying the stent graft 
Regarding claim 33, LaDuca et al. further disclose wherein the main body stent 2 is made of shape memory material (‘nitinol’ - paragraph [0047]), and wherein the step of deploying the stent graft comprises retracting an outer sheath of a catheter to enable the shape memory material to self- expand (un-sheathing seen in Figs. 8A-8D).  
Regarding claim 34, LaDuca et al. further disclose wherein the stent graft 2 is compressed over a balloon during the step of delivering the stent graft 2, and wherein deploying the stent graft 2 comprises inflating the balloon (alternate method disclosed in paragraph [0088] for balloon deployment).  
Regarding claim 35, LaDuca et al. further disclose wherein the main body stent comprises a wires, each of the wires bent into a zig-zag configuration and joined at opposing ends to form a hoop (Fig. 1A; paragraph [0047]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. No. 6,428,565 B1 is considered the closest prior art to applicant’s disclosure since it discloses a stent graft having a main body stent and main body graft and an aperture having a neck portion extending outwardly from the main body to be disposed within a branch vessel but fails to disclose, teach, or suggest wherein the neck portion has both a neck portion graft material integral with the main body graft material and a neck portion stent.  US Pub. No. 2005/0131518 A1 is pertinent since it discloses a main body stent graft having side wall apertures with attached branch stent grafts, but fails to disclose, teach, or suggest a neck portion graft material .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 10, 2022